Citation Nr: 1616914	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-45 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia RO now has jurisdiction over this matter. 

This matter was previously before the Board in September 2011, when it was remanded for further development.

The Veteran appeared at hearing before the undersigned in August 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  The Board is required to reject an insufficiently detailed medical report.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); 38 C.F.R. § 4.2 (2015).

In September 2011, the Board remanded this matter so the AOJ could obtain an opinion addressing whether the Veteran's current hypertension is at least as likely as not the result of disease or injury in service or proximately due to, or aggravated by, his service-connected disabilities, to include diabetes mellitus, type II.  A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In January 2012, a VA examiner, J.B., M.D., provided an opinion indicating the Veteran's hypertension is at least as likely as not the result of exposure to herbicide agents during service in the Republic of Vietnam.  However, in April 2012, the AOJ requested an addendum from J.B., M.D., noting hypertension was not a presumptive disease under 38 C.F.R. § 3.309(e).  See Austin v. Brown, 6 Vet. App. 547, 551-52 (1994) (indicating an examination request cannot suggest an answer to the questions posed in the request).  In May 2012, J.B., M.D., provided an addendum to his earlier opinion indicating the Veteran's hypertension was "probably" secondary to his service-connected diabetes.  In August 2012, the AOJ requested a second addendum.  After this request, J.B., M.D., provided a negative opinion in September 2012, indicating hypertension was not likely caused or aggravated by the Veteran's service-connected diabetes.  The September 2012 addendum failed to address direct service connection for hypertension or secondary service connection resulting from service connected disabilities other than diabetes mellitus. 

The Board finds the January 2012 opinion with its subsequent addenda in May and September 2012 inadequate for adjudicatory purposes.  As such, there has not been substantial compliance with the Board's prior remand directives.  Stegall, supra.  The inconsistent nature of the opinions provided by J.B., M.D., significantly erodes the probative value of the evidence.  Further, J.B., M.D., did not address direct service connection in the negative September 2012 opinion.  A claimant is not precluded from establishing service connection on a direct basis simply because service connection is not warranted on a presumptive basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Here, the Veteran's initial claim for hypertension was based on direct service connection.  The Veteran's representative has recently cited a 2006 Institute of Medicine report that suggests a possible link between herbicide exposure and hypertension with regard to direct service connection theory of entitlement; therefore, it is imperative that direct service connection be addressed in the adjudication of the Veteran's claim, as well as secondary service connection if necessary.  Additionally, several VA treatment records from the apparent initial onset period of diabetes and hypertension were added to the Veteran's claims file subsequent to the January 2012 examination and the May and September 2012 addenda.  It does not appear the examiner reviewed these records prior to providing an opinion.  Thus, a new examination is necessary to make an informed decision on the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination, preferably with a new examiner, to determine whether his current hypertension is at least as likely as not the result of disease or injury in service, to include herbicide exposure; or proximately due to, or aggravated by, his service-connected disabilities, to include diabetes mellitus, type II; post-traumatic stress disorder; peripheral neuropathy of the bilateral upper and lower extremities; hearing loss; and tinnitus.  The selected examiner must explicitly address direct service connection, as well as both causation and aggravation with respect to secondary service connection, for the opinion to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of hypertension prior to aggravation by the service-connected disability or disabilities.

The examination report must include a complete rationale for all opinions provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

